Citation Nr: 0631854	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a right ankle dislocation, currently evaluated 
as 20 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
residuals of electrical burns of the left thigh.

3.  Entitlement to a compensable disability evaluation for 
graft donor site scars of the right thigh and left anterior 
chest.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from May 1969 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO).

During the pendency of the appeal, the RO increased the 
rating for residuals of right ankle dislocation with bony 
ankylosis (hereinafter right ankle disability) from 20 to 30 
percent, effective from May 2005. Because the increase in 
the evaluation does not represent the maximum rating 
available for this disability, the veteran's claim for an 
increased evaluation for this condition remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Norris 
v. West, 12 Vet. App. 413, 420 (1999).

The issues of increased ratings for the service-connected 
scars are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 11, 2005, the veteran's service-connected 
right ankle dislocation does not more nearly approximate 
ankylosis in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.

2. Effective from May 11, 2005, the veteran's service-
connected right ankle disability is manifested by marked 
limitation of motion and progressive pain, instability, and 
gait impairment productive of severe ankle disability; 
ankylosis in plantar flexion more than 40 degrees or in 
dorsiflexion more than 10 degrees, with deformity in 
adduction, abduction, inversion or eversion are not shown.


CONCLUSIONS OF LAW

1. Prior to May 11, 2005, entitlement to a rating in excess 
of 20 percent for the service-connected right ankle 
disability is not established. 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).

2. Effective from May 11, 2005, entitlement to a rating in 
excess of 30 percent for the service-connected right ankle 
disability, is not established. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5270, 5271, 5284 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it were enacted, and are applicable to the 
appellant's claim. Under 38 U.S.C.A. § 5103 (West 2002), VA 
has an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. See also 38 C.F.R. § 3.159. Under 
38 U.S.C.A. § 5103A, VA has an enhanced duty to assist the 
veteran in the development of his claim. 

In fulfillment of these requirements, the RO issued a VCAA 
development letter in September 2004, and other VCAA 
compliant notifications in August 2002 and April 2005, 
specifically addressing the veteran's claim. These letters 
appropriately notified the veteran what VA would do and what 
the veteran must do in furtherance of the claim, and 
together with other documents on file informed of evidence 
of record pertinent to the claim, as well as the need for 
his assistance in obtaining any further evidence in support 
of his claim. The letters requested that the veteran supply 
information on medical providers who examined him, notified 
him of evidence still needed, and what he could do to assist 
with his claim, and what evidence he needed to substantiate 
his claim. The letters also informed the veteran that he 
should submit pertinent evidence in his possession that 
would further the claim, and that it was ultimately his 
responsibility to see that evidence was received in support 
of the claim. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that during the pendency of the appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, herein 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. The Court held that upon receipt 
of an application for a claim for benefits, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded. The appellant was informed in a July 2005 
supplemental statement of the case, of the regulations 
governing disability ratings and of the requirements 
pertinent to degree of disability. He was also further 
adequately advised of the reasons for the then increased 
rating, and the denial of a much higher rating. Lack of 
prior notice as to these elements is not prejudicial as the 
preponderance of the evidence is against the assignment of a 
rating higher than the current 30 percent, and any 
information as to the effective dates to be assigned in this 
instance, is therefore moot because this claim is denied.

Additionally, the RO has obtained, or made reasonable 
efforts to obtain all records pertinent to the claim. The 
veteran's service medical records, and VA and private 
treatment are of record. The veteran has been afforded 
appropriate VA examinations, and the case was remanded in 
August 2004 for further development of the veteran's ankle. 
The veteran and his representative A July 2005 notification 
letter also provided the veteran and his representative 
notice of the rating and opportunity to provide additional 
evidence or argument in support of the claim. They have not 
identified any outstanding evidence or information that 
could be obtained to substantiate a higher rating, and the 
Board is also unaware of any such outstanding evidence or 
information. 

In July 2003, the veteran cancelled a scheduled hearing. In 
July 2004, he failed to appear for the rescheduled hearing. 
The Board concludes that the hearing has been withdrawn. See 
38 C.F.R. § 20.704(d) (2006). 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error. See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). Therefore, to decide the claim 
for increased rating for the right ankle disability on 
appeal would not be prejudicial error. Bernard v. Brown, 4 
Vet. App. 384 (1993). 

II. Facts

Service connection is in effect from April 1973 for 
residuals, subtalar dislocation of right ankle, as a result 
of a 1972 baseball injury in service. The disability was 
originally rated as noncompensable under diagnostic code 
(DC) 5299.

The veteran filed a claim for increase in July 2000. In an 
April 2001 rating decision, the RO increased the evaluation 
to 20 percent, effective from July 2000, under DC 5299-5271. 
During the pendency of the ensuing appeal, a July 2005 
rating action increased the rating for right ankle 
dislocation to 30 percent under DC 5270, effective from May 
2005.

The Board has reviewed all of the evidence of record 
submitted in support of the claim, including the service 
medical records, private and VA treatment records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, the Federal Circuit has held that 
the Board must review the entire record, but does not have 
to discuss each piece of evidence. Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000). Accordingly, only the 
salient records will be discussed below. 

On October 2000 VA joints examination, the veteran gave a 
history of cortisone injections to the right ankle. He 
endorsed pain and swelling with overuse two to three times a 
month. Pain was 3-4 on a scale of 0-10 with flare-ups at 6-7 
on the scale. He reported discomfort with prolonged 
standing, and that ascending and descending stairs were 
limited to one flight at a time, increased fatigability and 
lack of endurance due to pain, but no interference with 
activities of daily living. Ambulation was limited to less 
than 1/10th mile.

Physical examination revealed the right ankle enlarged over 
the distal portion of the medial malleolus; tenderness to 
palpation over the distal portion of the tibial surface as 
it articulates with the calcaneus and metatarsals; no 
effusion or erythema; and tenderness to palpation over the 
plantar fascia and tenderness in the plantar surface of the 
calcaneus. There was decreased range of motion with 
dorsiflexion to 10 degrees, plantar flexion limited to 20 
degrees, inversion and eversion approximately 5 degrees, 
with no passive motion beyond this range of motion. The 
examiner indicated there was no ankylosis. Strength was good 
in the extensor hallucis longus, and plantar flexion. 
Alignment of right ankle to the talus was normal, with 
compensation for pain by placing increased pressure on the 
lateral surface of the metatarsal area, but on inspection, 
there was no callous formation over this area. There was no 
varus or valgus deformity of the calcaneus with the distal 
fibula, the talar structures, the metatarsal bones or of any 
of the digits. Neurologic examination revealed antalgic gait 
favoring the right hand side because of pain and decreased 
range of motion of the right ankle. Standing balance was 
normal, Romberg negative, deep tendon reflexes (DTRs) 
symmetrical and downgoing plantar responses. Sensation was 
intact over key sensory points. X-rays of the ankle revealed 
calcaneal spur and osteoarthritis. Final diagnoses included 
status post subtalar dislocation of right ankle, with post-
traumatic osteoarthritis.

Subsequent to August 2004 remand, the veteran underwent May 
2005 VA examination and the examiner reported review of the 
C file. The veteran gave substantially the same history, 
with complaints of progressive pain, and use of an ankle 
brace during flare-ups. He used no crutches or canes, was 
currently employed, and had not missed any work because of 
the right ankle. 

Examination revealed tenderness with no swelling on the 
medial and posterior aspects. The Achilles tendon was in 
good alignment with the distal portion of the tibia and 
calcaneus. There was plantar surface tenderness and over the 
inferior calcaneal surface. Range of motion was noted as 
slightly impaired and unchanged at dorsiflexion to 10 
degrees, plantar flexion limited to 20 degrees with no 
additional passive flexion, (45 degrees being 
normal);inversion and eversion was 5 degrees. There was no 
varus or valgus deformity of the ankle, and gait was 
antalgic favoring the right side because of range of motion. 
The step off portion of the gait was impaired. DTRs of the 
patella and Achilles areas were normal. Sensory examination 
was intact to vibratory and positionary senses. The veteran 
was able to do repetitive range of motion, particularly 
ankle plantar flexion, without demonstrable loss of range of 
motion. X-rays showed irregularity of the posterior right 
subtalar joint, consistent with the history of injury. 
Diagnoses included history of subtalar right ankle 
dislocation, complaints of progressive pain and evidence of 
decreased range of motion interfering with gait; evidence of 
plantar fasciitis on physical examination secondary to 
abnormalities of the right ankle. The examiner opined that 
the veteran had decreased range of motion of plantar flexion 
interfering with gait, and complaints of loss of joint 
function associated with repetitive movements and flare-ups, 
with the primary functional impact attributed to pain.

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 
C.F.R.§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Pertinent schedular rating criteria provide that limitation 
of motion of an ankle warrants a 10 percent evaluation if it 
is moderate or a 20 percent evaluation if it is marked. 38 
C.F.R. § 4.71a, Diagnostic Code 5271. Under other applicable 
codes, a rating in excess of 30 percent for an ankle 
disability requires malunion of the tibia and fibula 
requiring brace. DC 5262; ankle ankylosis in plantar flexion 
at more than 40 degrees or dorsiflexion at more than 10 
degrees, or with abduction, adduction, eversion, or 
inversion deformities. 38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Foot injuries, other, are rated as 10 percent disabling for 
moderate, 20 percent for moderately severe, 30 percent for 
severe, and 40 percent with actual loss of use of the foot. 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion. Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45. The intent 
of the Rating Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

In the present case, the evidence shows that prior to the 
May 2005 VA examination, the right ankle disability was 
manifested by complaints of pain, with limitation of motion 
to no more than 20 degrees plantar flexion or 10 degrees 
dorsiflexion, reflective of marked limitation of motion, 
warranting no more than the 20 percent disability rating 
assigned under DC 5271. There was range of motion of the 
joint, though limited, and the examiner specifically noted 
that there was no ankylosis. 

On examination in May 2005, the examiner noted progressive 
pain in frequency and severity. Although the RO increased 
the rating to 30 percent under DC 5270 for ankylosis, the 
recorded range of motion of the ankle joint was 
substantially the same as in October 2000. However, there 
was instability from use of an ankle brace and pain was 
progressively more debilitating. 

The Board finds that the disability may be more 
appropriately rated during this period, as analogous to 
other foot injuries pursuant to DC 5284, and that the total 
ankle disability picture more nearly approximates no more 
than severe disability, warranting no more than the assigned 
30 percent rating. A higher 40 percent rating for loss of 
use of the foot is unwarranted under DC 5284. Higher ratings 
are unwarranted under DC 5270 since the ankle has range of 
motion and is therefore not ankylosed in plantar flexion at 
more than 40 degrees or dorsiflexion at more than 10 
degrees, and is without deformity in other planes of 
movement. In addition, the appellant has not recently sought 
or required an significant medical treatment or surgery for 
his right ankle disability, and is able to work without 
significant absences due to the ankle disability. Thus, even 
with consideration of the De Luca factors, no more than the 
current 30 percent is warranted

ORDER

Entitlement to a rating greater than 20 percent for 
residuals of a right ankle dislocation for the period prior 
to May 2005, or greater than 30 percent thereafter, is 
denied.

REMAND

Pursuant to the Board's August 2004 Remand, the veteran was 
afforded a VA scars examination in May 2005. However, the 
examination report is not in compliance with the Board's 
directive. Reported areas of the service-connected scars 
reflect significant discrepancies, and require 
clarification. Demonstrably, the 1973 rating granting 
service connection found the residuals of left thigh 3rd 
degree burns (left thigh scar) as measuring 4 x 2 inches. 
However, the October 2000 VA examination noted a punctate 
scar in left thigh of 1 1/2 cm. in diameter, and May 2005 re-
examination noted the left thigh scar as 11 cm. in diameter. 

As regards the pedicle graft donor site scar of upper left 
anterior chest wall, this was reported in 1973 rating as 2 
by 1 inches, but was not measured in October 2000 and May 
2005 VA examinations. As regards the right thigh donor site 
scar, it was reported in 1973 as 3 scars about 4 inches long 
and 3 inches wide on anterior and lateral right thigh. In 
October 2000 VA examination, it was not measured, and in May 
2005, the VA examiner noted only 2 scars measuring 6 by 4 
cm. Further, there is no indication as to whether these 
dimensions refer to each scar, or the total area. 

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The Board concludes, as in its prior remand, that re-
examination is warranted for clarification of the precise 
area of each scar. The Board is obligated by law to ensure 
that RO's comply with its directives. Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App 268 (1998). 

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) raises the bar as to VA's 
duties to notify and assist, and since the case is remanded 
for further development, the Board finds that the veteran 
should be afforded appropriate notice in compliance 
therewith.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake to provide 
all appropriate notice as required by 
current law.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The appellant should be scheduled for 
VA examination by a medical professional 
with appropriate expertise in order to 
determine the clinical manifestations and 
surface area of the burn residuals 
scar(s) of the left thigh and graft donor 
site scar(s) of the anterior chest and 
right thigh. The examiner's report should 
specifically and clearly document the 
area(s) of each scar and note clinical 
findings consistent with the former and 
revised rating criteria for rating skin 
disabilities. See DC 7801 - 7805 (2002 & 
2006).

3.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claims. If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any 
final outcome warranted. 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


